EXHIBIT 10(a)25

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

THE SOUTHERN COMPANY

 

Effective as of March 1, 2008, the following are the annual base salaries of the
Chief Executive Officer, Chief Financial Officer and certain other executive
officers of The Southern Company.

 

David M. Ratcliffe

President and Chief Executive Officer

$1,129,467

W. Paul Bowers

Executive Vice President and Chief Financial Officer

$565,098

Thomas M. Fanning

Executive Vice President

$664,685

Charles D. McCrary

Executive Vice President of the Company,

President and Chief Executive Officer of Alabama

Power Company

$662,242

Michael D. Garrett

Executive Vice President of the Company,

President and Chief Executive Officer of Georgia Power

Company

$695,402

G. Edison Holland, Jr.

Executive Vice President

 

$541,544

 

 

 

 

 

 

 